DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 3-7, 9-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-7, 9-13 and 15-22 rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 7,500,027) in view of Foster et al. (US Pub.: 2012/0059965) and USB Specification (Rev. 2.0).

As per claim 13, Wu teaches/suggests a circuit device comprising: a first physical layer circuit to which a first bus compliant with a given serial communication standard is connected, the first physical layer circuit being configured to receive a packet from the first bus, the packet including both first data and a first SYNC pattern having a first number of bits (e.g. associated with one of the Hub in the architecture of Figure 1 receiving data and SYNC pattern with bits of data corresponding to a pattern of KJKJKJKJKJKJKJKJKJKJKJKJKJKJKJKK); a processing circuit that performs transfer processing of the packet received by the first physical layer circuit (e.g. as SYNC pattern is communicated by the Hub), wherein the processing circuit is configured to receive the packet from the first physical layer circuit with the packet including both the first data and a second SYNC pattern, the processing circuit includes communicating an m-bit SYNC pattern (m being an integer greater than or equal to 1), where m is equal to the first number of bits (e.g. as the bus architecture and Hubs in Figure 1 operate in accordance to USB protocol, the signaling communicated in the bus architecture and by the Hubs would need to conform to USB protocol; therefore, the SYNC pattern communicated by the architecture and the Hubs would have equal number bits as the communicated SYNC pattern have bits of data corresponding to a pattern of KJKJKJKJKJKJKJKJKJKJKJKJKJKJKJKK in order to conform to USB protocol), and the processing circuit transmits with the packet including both the first data and the m-
Wu does not teach the circuit device comprising: 
a second physical layer circuit to which a second bus compliant with the given serial communication standard is connected; and
processing of the packet between the first physical layer circuit and the second physical layer circuit;
having a second number of bits less than the first number of bits;
includes a SYNC generation circuit that generates SYNC data, where m is greater than the second number of bits, such that the SYNC generation circuit resynchronizes the packet using a clock internal to the processing circuit, and
transmits the packet to the second bus via the second physical layer circuit.
Foster teaches/suggests a circuit device comprising: a second physical layer circuit to which a second bus compliant with the given serial communication standard is connected (e.g. associated with 132/134 in Fig. 4A); and processing of the packet between the first physical layer circuit and the second physical layer circuit (e.g. circuitry in USB Timing Hub that process communication between 132 and 134 in Fig. 4A); includes a SYNC generation circuit (e.g. circuitry in USB Timing Hub that provides synchronization information) that generates SYNC data, such that the SYNC generation circuit operate accordingly, and transmits the packet to the second bus via the second 
USB Specification (Rev. 2.0) teaches/suggests a device comprising: having a second number of bits less than the first number of bits (e.g. associated with up to 4 bits of SYNC pattern being dropped by hub; therefore, the second number of bits is up to 4 bits less than the first number of bits: Section 7.1.10 Sync Pattern on page 159); here m is greater than the second number of bits (e.g. as the hubs is able to operate with low speed capable function, full speed capable function, and high speed capable function, the hub can receive from high speed transmission with first number/32 of bits, and can transmit to high speed transmission and low/full speed transmission; wherein the hub drops 4 bits of Sync pattern for low/full transmissions, and the hub would obviously need to generates m/32-bits of Sync pattern from the Sync pattern with the dropped 4 bits for properly communicating to the high speed transmission as high-speed transmission requires a total of 32 symbols/bits: Figure 4-1 Bus Topology on page 16 and Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159), resynchronizes the packet using a clock internal to the processing circuit (e.g. associated with packets being reclocked as it is being retransmitted using local clock) (Section 11.7.1 High-Speed Packet Connectivity on page 324).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Foster’s hub architecture and USB Specification (Rev. 2.0) into Wu’s circuit for the benefit of enabling a precision synchronization of a plurality of USB devices (Foster, [0023]) and properly conforming to USB protocol to obtain the invention as specified in claim 13.

As per claim 3, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the processing circuit further includes: an elasticity buffer that buffers the packet; a repeater circuit that has the SYNC generation circuit and performs transfer processing of the packet that is buffered in the elasticity buffer;  and a parallel-to-serial conversion circuit that performs parallel-to-serial conversion on data output from the repeater circuit and outputs the converted data to the second physical layer circuit (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 4, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 3 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein when reception of the packet is started and data of a given number of bits is accumulated in the elasticity buffer, the SYNC generation circuit starts the output of the m-bit SYNC pattern, and the m-bit SYNC pattern is output from the parallel-to-serial conversion circuit (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 
 
As per claim 5, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 3 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the repeater circuit further has a repeat buffer, and when an end of the SYNC pattern of the packet buffered in the elasticity buffer is detected during the output of the m-bit SYNC pattern performed by the SYNC generation circuit, the repeat buffer accumulates data that follows the SYNC pattern of the packet among data from the elasticity buffer (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 6, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu, Foster and USB Specification (Rev. 2.0)  further teach/suggest the circuit device comprising wherein the processing circuit transmits a packet received from the second bus to the first bus via the first physical layer circuit, the processing circuit includes a second SYNC generation circuit that Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features as similar circuitry use for downstream is use for upstream. 
 
As per claim 7, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 6 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the first physical layer circuit outputs the k-bit SYNC pattern to the first bus even if the number of bits of the packet received by the second physical layer circuit from the second bus is less than or equal to k bits (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features as similar circuitry use for downstream is use for upstream. 

As per claim 9, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu and Foster further teach/suggest the circuit device comprising wherein the serial communication standard is a USB standard (Wu, Fig. 1; col. 7, l. 47-63; and Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]). 
 
As per claim 10, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu and Foster further teach/suggest an electronic device comprising: the circuit device according to claim 1; and a processing device that is connected to the first bus (Wu, Fig. 1; col. 7, l. 47-63; and Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]). 
 
As per claim 11, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu and Foster further teach/suggest a cable harness comprising: the circuit device according to claim 1; and a cable (Wu, Fig. 1; col. 7, l. 47-63; and Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]). 
 
As per claim 12, claim 12 is rejected in accordance to the same rational and reasoning as the above rejection of claim 13.

Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 12 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the data transfer method comprising the m-bit SYNC pattern is generated based on the given serial communication standard such that the integer m is determined based on the given serial communication standard and not based on the second SYNC pattern of the packet received by the processing circuit from the first physical layer circuit (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed features as generated signal conforms to the USB communication protocol of the connected bus architecture.

As per claim 16, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising the m-bit SYNC pattern is generated based on the given serial communication standard such that the integer m is determined based on the given serial communication standard and not based on the second SYNC pattern of the packet received by the processing circuit from the first physical layer circuit (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 

As per claim 17, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the packet further includes a packet ID (PID) and an end of packet (EOP) (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), discloses PID is a field in USB packet on page 8; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed features as USB protocol include the corresponding PID (USB Specification on page 8 discloses PID is a field in USB packet).

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 3.

Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 12 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the data transfer method further comprising detecting, by an edge detection circuit of an elasticity buffer of the processing circuit, whether a serial data edge exists within a multiphase clock signal of the packet; and outputting corresponding edge detection information (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), 5.4.1 Table Calculation Examples on pages 37-38; Section 5.12.3 Clock Synchronization on page 71; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed features as data is properly communicated over the architecture via synchronized clocking.

As per claim 20, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 3 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the elasticity buffer includes an edge detection circuit configured to detect whether a serial data, edge exists within a multiphase clock signal of the packet and output corresponding edge detection information (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), 5.4.1 Table Calculation Examples on pages 37-38; Section 5.12.3 Clock Synchronization on 

As per claim 21, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 12 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the data transfer method further comprising storing, in a register circuit of the circuit device, setting information regarding the number of bits m, the number of bits m being set in the register circuit based on a position where the circuit device is arranged in a USB transfer route for the packet, wherein the m-bit SYNC pattern is generated based on the number of bits m set in the register circuit (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Figure 4-1 on page 16; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as data is properly communicated over the USB hub architecture.

Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device further comprising a register circuit connected to the processing circuit, wherein the register circuit stores setting information regarding the number of bits m, the number of bits m being set in the register circuit based on a position where the circuit device is arranged in a USB transfer route for the packet, and the SYNC generation circuit generates the m-bit SYNC pattern based on the number of bits m set in the register circuit (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Figure 4-1 on page 16; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as data is properly communicated over the USB hub architecture.

II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 04, 2021